                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 MARTA MCCLANAHAN and                           )
 JESSICA STINSON,                               )
                                                )
         Plaintiffs,                            )
                                                )    No. 3:19-cv-00163
 v.                                             )
                                                )
 MEDICREDIT, INC.,                              )
                                                )
         Defendant.                             )

                                           ORDER

        Based upon the Joint Notice on Settlement and Mediation (Doc. No. 90), the remaining

parties shall proceed to mediation before Judge Randall Marshburn, who has discretion to conduct

the mediation as he determines is best.

        The Clerk shall provide a copy of this Order to Judge Marshburn.

        IT IS SO ORDERED.




                                            ____________________________________
                                            WAVERLY D. CRENSHAW, JR.
                                            CHIEF UNITED STATES DISTRICT JUDGE




      Case 3:19-cv-00163 Document 93 Filed 01/27/21 Page 1 of 1 PageID #: 730
